We gather from the manuscript argument filed in this Court by the plaintiff, in person, that her object in desiring a reinstatement of the cause is to reopen the same and have another reference. The case came before this Court at February Term, 1894 (114 N.C. 151), and upon exceptions to the report of the referee. In an elaborate opinion byShepherd, C. J., all the matters in controversy were decided and "the case remanded in order that judgment may be entered in accordance with the opinion of this Court." The record of the case since then is not before us, but we assume as a matter of course that such final judgments have long since been entered.
There was nothing presented to Judge Ward, or in the papers sent here on this appeal from his order, which discloses a necessity for a further reference or for reinstating the case on the docket of the Superior Court. The order of his Honor in the Superior Court is
Affirmed. *Page 122 
(131)